DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.
Applicant’s election without traverse of Group I in the reply filed on May 16, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 250.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 6 there are reference lines without associated reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek et al. (US 2017/0086746 A1) in view of Adams et al. (US 2007/0049806 A1).
With regard to claims 1, 5, and 11-13, Ofek et al. teach an infusion system, comprising: a vascular access device (VAD) (Fig. 1 member 10) including one of a first sensor (Fig. 1 sensor array 30, [0032], [0035]) and a first printed circuit board (PCB) (Fig. 1 member 36, [0039]); a securement device (Fig. 5A member 50) including one of a second sensor ([0044], ECG sensor) and a second PCB (Fig. 5A member 70, [0043]), the securement device configured for securing the VAD to a skin surface of a patient ([0041]); and a pump unit in fluid communication with the VAD (Fig. 22 member 250), wherein the pump unit is configured to: communicate with at least one of the VAD and the securement device; and receive information from at least one of the VAD and the securement device ([0050] data can be transmitted to the pump to perform operations).  Ofek et al. teach data may be transmitted to the pump for performing operations but does not specifically disclose the data is used to modify a flow characteristic.  However, Adams et al. teach using sensed information from monitoring a vascular access device to adjust the flow of the pump to adjust delivery, including at least the delivery rate, based on the patient’s needs ([0028], [0029], [0032]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow of the pump based on the sensed characteristics as Adams et al. teach this is beneficial for treatment to be responsive to the patient’s present condition.
With regard to claim 2, see at least [0032].
With regard to claims 3 and 4, the information transmitted is sensed data, see at least [0032] and [0038].  A unique identifier is not required by the claims as it is an optional limitation in claim 3.
With regard to claim 6, see at least [0032], [0042], [0044] regarding sensed characteristics and sensor placement, characteristics include temperature, pressure, and heart rate (from the ECG).
With regard to claim 7, member 30 is a sensor array which includes multiple sensors 32 and 34 (Fig. 2).
With regard to claim 8, the pump would necessarily include a power source, however, Ofek et al. do not specially disclose the power source is operably connected to once of the sensors or PCBs.  However, Ofek et al. teach the power sources for the various electronic components may be external ([0042]) and that having the power source separate from the PCBs and sensors frees space in the catheter ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect at least one of the sensors or PCBs with power from the pump as Ofek et al. teach external power sources may be used and doing so frees up space in the catheter.  Further, there are a limited number of components in which to place the power source and one of ordinary skill in the art would be able to determine the best location based on accessibility and need.
With regard to claims 9 and 10, data sensed can be used to alert the user, for example pressure measurements above a threshold indicate a change in flow characteristics that can alert the user to a possible occlusion ([0055], [0059], [0073]).  Data is wirelessly transmitted to remote locations ([0002], [0033], [0039], [0042]).  Ofek et al. do not specially disclose the pump to provide such transmissions for alerts.  However, Ofek et al. teach having the wireless communication module remote from the catheter frees up space ([0052]) and that the pump may receive such data ([0050]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pump to transmit information to alert to conditions as Ofek et al. teach having transmission form an area other than the catheter frees up space.  Further, there are a limited number of components in which to place networking electronics and one of ordinary skill in the art would be able to determine the best location based on accessibility and need.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783